Citation Nr: 0942155	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from April 1966 to May 1969.  Among other decorations 
and medals, he has been awarded two Bronze Star Medals with 
"V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2004 and 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits sought on appeal.

The Veteran was scheduled for a Travel Board hearing before 
the Board in July 2009, however he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2009).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn and the Board 
will proceed with the appeal.


FINDINGS OF FACT

1.  On October 25, 2009, prior to the promulgation of a 
decision in this appeal, the Board received written 
notification from the Veteran indicating that the grant of a 
70 percent rating for PTSD, and 10 percent rating for 
hypertension, satisfied his claims for increased ratings for 
these disabilities.  In the absence of any allegation of 
error in fact or law, the appeal is withdrawn with respect to 
these issues. 

2.  A clinical diagnosis of diabetes mellitus is not 
demonstrated by the record. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, following notification in the July 2008 
rating decision and an October 2009 clarification letter, the 
appellant has indicated that his appeal is satisfied by the 
recently increased ratings for his service-connected PTSD and 
hypertension.  As there now remains no allegation of error in 
fact or law, appellate consideration is no longer required 
with regard to these issues; the appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as it pertains to increased ratings and these 
issues are hereby dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in November 2004, July 2005, and 
April 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for service connection for diabetes mellitus, to include 
information and evidence that VA would seek to provide and 
that which the Veteran was expected to provide.  

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in April 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the July 2008 Supplemental Statement of the Case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Service Connection

The Veteran seeks service connection for diabetes mellitus, 
which he contends is a result of his military service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (holding that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

In the present case, the Veteran's service treatment records 
do not show any complaint, diagnosis, or treatment for 
diabetes.  His May 1969 separation examination shows negative 
results for urinalysis sugar testing and there is no 
indication of any problem related to blood sugar at that 
time.  As will be discussed further below, there is also no 
evidence of a current diagnosis of diabetes mellitus.  As 
such, direct service connection for diabetes is not 
warranted.  38 C.F.R. § 3.303.  

Presumptive service connection may be granted when an 
applicable chronic disease, here diabetes mellitus, manifests 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  Here, there is no 
evidence of a diagnosis of diabetes mellitus to date.  
Instead, the Veteran is shown to have normal blood sugar as 
recently as May 2003.  VA treatment notation, May 2003.  
Thus, the evidence does not reflect that diabetes mellitus 
manifested to a compensable degree within one year of 
separation from service.  Presumptive service connection for 
a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

Instead, the Veteran asserts that this condition is due to 
exposure to tactical herbicides, commonly referred to as 
"Agent Orange," while stationed in the Republic of Vietnam.  
See Notice of Disagreement, June 2005.  Regulations state 
that a veteran who, during active military, naval, or air 
service, served in Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f) (West 
2002 & Supp. 2009).  Service personnel records affirm that 
this Veteran provided combat service in the Republic of 
Vietnam during the applicable timeframe.  Therefore, he is 
presumed to have been exposed.

However, both direct and presumptive theories of entitlement 
to service connection require evidence of a current 
disability before service connection may be granted.  
38 C.F.R. §§ 3.303, 3.307 (2009).  To be clear, although 
presumptive service connection for diabetes mellitus is 
warranted for veterans with qualifying service in the 
Republic of Vietnam, service connection by this means still 
requires evidence to show a diagnosis of the specific named 
disease, and manifestation to a degree of 10 percent of more 
at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2009).  

In this case, the record does not establish a current 
clinical diagnosis of diabetes mellitus.  Instead, the 
Veteran's VA examination and treatment records indicate that 
he has a known history of impaired fasting glucose 
demonstrated on laboratory blood tests.  See VA examination, 
March 2009; VA ambulatory care notation, November 2004.   
This condition has been assessed as "prediabetes" and is 
treated by a diet and exercise regimen.  See VA 
pharmacotherapy notation, January 2005.  

In December 2004, the Veteran underwent a VA specialized 
Compensation and Pension (C&P) Examination for diabetes 
mellitus.  The examiner noted that although the Veteran 
reported a diabetes diagnosis approximately one year prior, 
he was not on any medications, had no documented episodes of 
particularly high or low blood sugars, and had never been 
hospitalized for blood sugar problems.  The examiner reviewed 
the laboratory results of record and found that the Veteran 
exhibited blood sugar results up to the 120 range.  However, 
he did not find any evidence of a fasting blood sugar result 
over 126, which he states would be indicative of diabetes.  
As such, the examining physician stated that the Veteran does 
not meet the criteria for a diagnosis of diabetes type 2, and 
is, instead, properly diagnosed with glucose intolerance 
based upon his laboratory results.  VA examination, December 
2004.  

Also of note, following a more recent cardiac procedure, a 
physician discussing discharge instructions noted that there 
was "no real indication for ACE-I/ARB as no DM or heart 
disease."  DM is a commonly used medical abbreviation for 
diabetes mellitus.  See Neil M. Davis, Medical Abbreviations: 
28,000 Conveniences at the Expense of Communication & Safety 
89 (13th ed. 2005).  While this notation is not conclusive, 
it is a recent indication that the Veteran does not have a 
current clinical diagnosis of diabetes mellitus, and that 
important pharmacological determinations have been based on 
the absence of diabetes mellitus.  

In all, the Board finds the December 2004 examination results 
to be particularly probative as the examiner based his 
opinion on consideration of the relevant medical history and 
personal examination of the Veteran, and also described the 
Veteran's laboratory results in sufficient detail for the 
Board's review.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  The 
evidence of record simply shows that the Veteran has not  
clinically met the diagnostic criteria for diabetes.  VA 
examination, December 2004.  Absent credible evidence to the 
contrary, the Board is not in a position to further question 
the results of this competent and credible medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Notably, Congress has specifically limited entitlement for 
service connected disease or injury to cases where incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  To this end, it is important to note that laboratory 
findings alone are not considered a disability qualifying for 
benefits under 38 U.S.C.A. § 1110.  A disability under this 
provision is an "impairment in earnings capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations."  38 C.F.R § 4.1, see Davis v. 
Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002) (citing with 
approval VA's definition of "disability" in 38 C.F.R. § 
4.1).  The evidence does not confirm a currently diagnosed 
disease of diabetes mellitus for which service connection can 
be granted.  

Furthermore, 38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2009) 
and 38 C.F.R. § 3.309(e) explicitly list the diseases 
currently associated with exposure to certain herbicide 
agents for VA purposes.  The governing law states that 
diabetes mellitus (Type 2) is subject to presumptive service 
connection.  Prediabetes, impaired fasting glucose, or any 
other blood sugar condition other than diabetes mellitus is 
not included in the named diseases, and as such is not a 
disease subject to presumptive service connection on the 
basis of herbicide exposure.  

Finally, the Board recognizes that the Veteran asserts that 
he was diagnosed with type 2 diabetes in or around 2003.  
See, e.g., VA examination, December 2004; VA Form 21-4138, 
September 2004.  However, the Veteran also states that he has 
received all medical treatment for the claimed disability 
from the VA Medical Center in Tampa, Florida.  See VA Forms 
21-4138, September 2004 & 2008.   All medical records that 
are associated with the claims file from this facility have 
been reviewed, and the only evidence of any blood sugar 
impairment is the fasting glucose laboratory results and 
"prediabetes."  As such, it appears as though the Veteran 
has construed these findings to be equivalent to a diagnosis 
of diabetes.  See also Appellant's brief, September 2009.  
However, the evidence simply does not indicate that the 
Veteran's condition, as currently documented, rises to the 
level of severity contemplated by the diagnosis of diabetes 
mellitus as a disease.  In all, the Board finds that the 
medical evidence of record shows that the Veteran's elevated 
laboratory results are not equivalent to the disease 
diagnosed as diabetes mellitus.  Thus, service connection for 
diabetes mellitus is not warranted at this time.

The Board recognizes and appreciates this Veteran's 
distinguished combat service.  However, entitlement to 
service connection is prefaced on formal diagnoses.  As such 
is not of record for diabetes mellitus, service connection 
for this condition must be denied.  At such time as a 
clinical diagnosis of diabetes mellitus is rendered by a 
qualified medical professional, the Veteran is encouraged to 
apply to reopen his claim for service connection.  










	(CONTINUED ON NEXT PAGE)

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  


ORDER

The appeal for an increased rating for PTSD is dismissed.

The appeal for an increased rating for hypertension is 
dismissed. 

Service connection for diabetes mellitus is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


